         Case 3:20-cv-00280-JFS Document 38 Filed 03/11/21 Page 1 of 8




                UNITED STATES DISTRICT COURT
               MIDDLE DISTRICT OF PENNSYLVANIA

KAYLA SNYDER, Individually and
as the Administratrix of the Estate
of STEVEN SNYDER, Deceased,

             Plaintiff,                 CIVIL ACTION NO. 3:20-cv-00280

             v.                         (SAPORITO, M.J.)

COMMONWEALTH OF
PENNSYLVANIA DEPARTMENT
OF CORRECTIONS d/b/a STATE
CORRECTIONAL INSTITUTION
AT WAYMART a/k/a SCI
WAYMART, et al.,

             Defendants.

                             MEMORANDUM

     This federal civil rights action was originally commenced in state

court by a praecipe for a writ of summons, filed on April 23, 2019. See

generally Pa. R. Civ. P. 1007. The plaintiff filed her original complaint

there on February 4, 2020. The action was removed to this court by the

Medical Defendants 1 on February 14, 2020. (Doc. 1 (sealed version); Doc.


     1  The Medical Defendants include Correct Care Solutions, a for-
profit corporation contracted to provide medical care to inmates at SCI
Waymart, a state prison located in Wayne County, Pennsylvania, and six
medical professionals employed there by Correct Care Solutions:
                                                (continued on next page)
       Case 3:20-cv-00280-JFS Document 38 Filed 03/11/21 Page 2 of 8




22 (redacted public version).)

     On April 24, 2020, the plaintiff filed her first amended complaint.

(Doc. 15.) On behalf of the decedent’s estate, the first amended complaint

has asserted federal civil rights claims against each of the Medical

Defendants for deliberate indifference to the decedent’s serious medical

needs, plus state-law medical negligence claims against each of the

individual Medical Defendants, and state-law respondeat superior and

corporate negligence claims against Correct Care Solutions. On behalf of

the plaintiff individually, the first amended complaint has asserted a

state-law wrongful death claim against all defendants.

     In addition to the Medical Defendants, the first amended complaint

also named as a defendant the Commonwealth of Pennsylvania

Department of Corrections d/b/a State Correctional Institution at

Waymart a/k/a SCI Waymart (the “DOC”). 2 On behalf of the decedent’s



(a) Jessica Ashby, a physician assistant; (b) Debrah Barndt, a physician
assistant; (c) Barry Eisenberg, a physician; (d) M.J. Monsalud, a
physician; (e) David Tomazic, a physician; and (f) Jennifer Villano, a
physician assistant.
      2 In addition to the DOC, the original state court complaint also

named three non-medical prison officials employed by the DOC at SCI
Waymart. Prior to the filing of the first amended complaint, these three
defendants were dismissed without prejudice by stipulation of the
parties. (Doc. 14.)

                                   -2-
         Case 3:20-cv-00280-JFS Document 38 Filed 03/11/21 Page 3 of 8




estate, the first amended complaint has asserted a state-law respondeat

superior negligence claim against the DOC. On behalf of the plaintiff

individually, the first amended complaint also appears to have asserted

a state-law wrongful death claim against the DOC. 3

     The DOC now moves for dismissal from this action on the ground

that it is immune from suit under the Eleventh Amendment to the United

States Constitution.4 For the reasons stated herein, the motion will be


     3   We note that the DOC’s motion papers acknowledge the
respondeat superior negligence claim only, perhaps because this is the
only count of the first amended complaint that has expressly named the
DOC as a defendant, and while the wrongful death count is directed at
“all defendants,” there is little doubt that the DOC is shielded from
liability on this claim by state sovereign immunity. See Dep’t of Public
Welfare v. Schultz, 855 A.2d 753, 755–56 (Pa. 2004) (holding that the
Sovereign Immunity Act bars a parent or child of a decedent from
recovering damages for non-pecuniary losses in a wrongful death action);
Ewing v. Potkul, 171 A.3d 10, 20 (Pa. Commw. Ct. 2017) (holding that
the Sovereign Immunity Act bars a parent or child of a decedent from
recovering damages for pecuniary losses in a wrongful death action).
Meanwhile, the plaintiff and the DOC vigorously dispute whether state
sovereign immunity bars recovery of damages for medical negligence
against the DOC on a respondeat superior theory. We, of course, do not
reach that particular issue, finding instead that the DOC’s Eleventh
Amendment immunity from suit is dispositive.
       4 We note that the DOC has characterized their motion as one for

dismissal for failure to state a claim upon which relief can be granted,
brought pursuant to Rule 12(b)(6). But the proper mechanism for raising
this issue—whether Eleventh Amendment immunity bars the exercise of
federal jurisdiction—is a motion to dismiss for lack of subject matter
                                                (continued on next page)

                                     -3-
       Case 3:20-cv-00280-JFS Document 38 Filed 03/11/21 Page 4 of 8




granted in part and denied in part.

     As the Third Circuit has recognized, there are “two distinct types of

state sovereign immunity: immunity from suit in federal court and

immunity from liability.” Lombardo v. Pennsylvania, Dep’t of Public

Welfare, 540 F.3d 190, 194 (3d Cir. 2008). The first type, immunity from

suit in federal court, is commonly known as Eleventh Amendment

immunity. See id. at 194–95.

         A State’s immunity from suit is not absolute. Congress
         may abrogate a State’s sovereign immunity “in the
         exercise of its power to enforce the Fourteenth
         Amendment,” and a State may consent to suit by
         making a clear declaration that it intends to submit
         itself to federal court jurisdiction. Furthermore, a State
         may waive its immunity from suit by invoking federal
         court jurisdiction voluntarily.

Id. at 195–96 (citations and footnotes omitted).

     Here, the plaintiff argues that the DOC waived its immunity from

suit by voluntarily removing this action from state to federal court. (Doc.

34, at 5.) But the DOC did not remove this action from state to federal

court. The Medical Defendants did. In doing so, the Medical Defendants




jurisdiction, brought pursuant to Rule 12(b)(1). See Blanciak v. Allegheny
Ludlum Corp., 77 F.3d 690, 694 n.2 (3d Cir. 1996) (citing Pennhurst State
Sch. & Hosp. v. Halderman, 465 U.S. 89, 98–100 (1984)).

                                   -4-
         Case 3:20-cv-00280-JFS Document 38 Filed 03/11/21 Page 5 of 8




noted that the DOC had not yet entered its appearance in the state court

case but the state attorney general “routinely consents” to removal of

such cases to federal court. (Doc. 1 ¶ 15 (sealed version); Doc. 22 ¶ 15

(redacted public version).)

     As a procedural matter, the removal statute requires that all

defendants who have been properly served 5 must join in or otherwise

consent to removal within thirty days. See 28 U.S.C. § 1446(b); Ogletree

v. Barnes, 851 F. Supp. 184, 186 (E.D. Pa. 1994). The Medical Defendants

removed this case to federal court on February 14, 2020. The DOC did

not file a written joinder or consent to removal of this action within the

following thirty-day period, nor did it file any such joinder or consent

thereafter.

     The DOC first entered its appearance in this action more than

thirty days after removal on March 23, 2020, when it filed an unopposed

motion for an extension of time to respond to the original complaint. (Doc.

8.) On April 2, 2020, the DOC moved to dismiss the complaint for failure


     5 There is no suggestion by any of the parties that the DOC was not
properly served prior to removal. A state court docket report attached to
the notice of removal suggests that, although it did not enter its
appearance in the state court case, the DOC had been served with process
prior to removal.

                                     -5-
       Case 3:20-cv-00280-JFS Document 38 Filed 03/11/21 Page 6 of 8




to state a claim upon which relief can be granted, for reasons to be

articulated in a brief to be filed later. (Doc. 11.) On April 16, 2020, the

DOC moved for an extension of time to file its brief in support of the

motion to dismiss. (Doc. 12.) On April 23, 2020, counsel for the DOC

signed the stipulation of dismissal described in the margin above. (Doc.

14.) On April 24, 2020, the plaintiff filed her first amended complaint,

and on May 7, 2020, the DOC filed the instant motion to dismiss, followed

on May 21, 2020, by its brief in support, and on July 1, 2020, by its reply

brief. (Doc. 23; Doc. 24; Doc. 37.) In none of these papers did the DOC

indicate that it joined in or consented to removal.

     Based on the removal statute’s unanimity requirement alone, the

plaintiff argues that the DOC’s failure to expressly object to removal

should be construed as consent to removal, and this purported voluntary

invocation of federal court jurisdiction in turn effectively waived the

DOC’s immunity from suit in federal court. But while the removal of this

action without the DOC’s express consent may have been a procedural

defect—which might have formed the basis for a motion to remand the

entire case, if timely raised by the plaintiff, see 28 U.S.C. § 1447(c)—in

the absence of any clear and unambiguous consent to removal, we decline



                                   -6-
         Case 3:20-cv-00280-JFS Document 38 Filed 03/11/21 Page 7 of 8




to infer it from the DOC’s silence. See Ogletree, 851 F. Supp. at 189–90.

Moreover, we decline to infer a waiver of Eleventh Amendment immunity

from suit from the DOC’s failure to expressly object to removal,

particularly where the DOC took no action whatsoever to suggest that it

actively or voluntarily sought to litigate this case in federal court. See

Iowa Valley Cmty. Coll. Dist. v. Plastech Exterior Sys., Inc., 256 F. Supp.

2d 959, 965 n.3 (S.D. Iowa 2003).

     Finally, we note that, as the Supreme Court of the United States

has recognized,

          A State’s proper assertion of an Eleventh Amendment
          bar after removal means that the federal court cannot
          hear the barred claim. But that circumstance does not
          destroy removal jurisdiction over the remaining claims
          in the case before [it]. A federal court can proceed to
          hear those other claims . . . .

Wisconsin Dep’t of Corr. v. Schacht, 524 U.S. 381, 392–93 (1998). Thus,

rather than dismissing the plaintiff’s claims against the DOC, we will

sever and remand them for further proceedings in state court. See 28

U.S.C. §§ 1441(c), 1447(c);6 Schacht, 524 U.S. at 391–92; Am. Capital



     6  Based on the plain language of these statutes, we lack the
discretion to dismiss rather than remand these claims over which we lack
subject matter jurisdiction. See 28 U.S.C. §§ 1441(c), 1447(c); see also Fed.
Nat’l Mortg. Ass’n v. Moris, 118 F. Supp. 3d 1288, 1293 (N.D. Ala. 2015).

                                     -7-
       Case 3:20-cv-00280-JFS Document 38 Filed 03/11/21 Page 8 of 8




Acquisitions Partners LLC v. Fortigent LLC, 595 Fed. App’x 113, 116–17

(3d Cir. 2014).

     Accordingly, the DOC’s motion will be granted in part and denied

in part. We find that litigation of the plaintiff’s claims against the DOC

in federal court are barred by Eleventh Amendment immunity from suit,

and thus we lack subject matter jurisdiction with respect to those claims.

Rather than the requested dismissal, however, these claims will be

severed and remanded to state court. Meanwhile, the plaintiff’s claims

against the Medical Defendants will proceed here.

     An appropriate order follows.




Dated: March 11, 2021                    s/Joseph F. Saporito, Jr.
                                         JOSEPH F. SAPORITO, JR.
                                         United States Magistrate Judge




                                   -8-
